98 Ga. App. 498 (1958)
106 S.E.2d 61
MESSER
v.
HEWITT.
37348.
Court of Appeals of Georgia.
Decided October 30, 1958.
Miles B. Sams, for plaintiff in error.
*499 Troutman, Sams, Schroder & Lockerman, Tench C. Coxe, Robert L. Pennington, contra.
*500 FELTON, Chief Judge.
1. The defendant having admitted the execution of the note and pleaded want of consideration, a prima facie case was made out for the plaintiff, and the defendant assumed the burden of proof as to the plea. Ray v. Marett, 84 Ga. App. 86 (65 S. E. 2d 646); Morgan's, Inc. v. Mons, 79 Ga. App. 525 (2) (54 S. E. 2d 498).
2. The evidence did not demand a finding that the note was given for the suspension, suppression or discontinuance of a criminal prosecution. Therefore, the court was authorized to find against the plea and in favor of the plaintiff.
The court did not err in denying the motion for new trial.
Judgment affirmed. Quillian and Nichols, JJ., concur.